DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodenas et a. (US 2006/0087528).
Rodenas et al. discloses a printing apparatus comprising;
               a printing head including a first nozzle configured to discharge a first ink and a second nozzle configured to discharge a second ink having a higher brightness than the first ink (paragraph [0022]: Black, cyan, magenta, and yellow read on the first ink and light cyan and light magenta read on the second ink); and
                             a control unit configured to control the printing head to print, on a printing medium, a test pattern for inspecting a state of ink discharge by the first nozzle and the second nozzle (FIG. 7: Print the alignment pattern (test pattern) (step 712) and scan the print alignment pattern with a sensor (step 714) for inspection), wherein
                             the test pattern includes a first pattern element formed by a plurality of dots of the first ink (FIG. 2, elements 202, 204, 206, and 208) and a second pattern element formed by a plurality of dots of the second ink (FIG. 2, elements 210 and 212), and
                             the control unit causes the printing head to print the test pattern where a number of the dots of the second ink forming the second pattern element is greater than a number of the dots of the first ink forming the first pattern element (FIG. 7: The printhead prints the patches of light cyan and light magenta with densities three times denser than that of the patches of cyan and magenta (pagraph [0023]), wherein the print density is defined as number of dots per ink, conventionally. As a result, the patches of light cyan and light magenta are formed with higher number of dots than that formed the cyan and magenta patches).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenas et al. (US 2006/0087528) in view of Ogasahara et al. (US 7385730).
Rodenas et al. discloses the claim invention as discussed above, except wherein the printing head is configured to perform a scan to discharge the first ink from the first nozzle and the second ink from the second nozzle in accordance with movement in a predetermined direction, and the control unit causes the printing head to print the test pattern where a number of the scans for printing the second pattern element is greater than a number of the scans for printing the first pattern element.
Ogasahara et al. discloses a printing apparatus comprising a printhead that discharges a first ink from a first nozzle (FIG. 18, elements KCMY) and a second ink from a second nozzle (FIG. 18, elements LC, LM), and a control unit causes the printhead to print a pattern, where a number of the scans for printing a second pattern element formed by a plurality of dots of the second ink is greater than a number of the scans for printing the first pattern element formed by a plurality of dots of the first ink (FIGs. 21A-B, 22: It takes 2 or 4 passes to form the C/M/Y/B pattern (FIG. 21A). It takes 8 or 16 passes to form the LC/LM pattern (FIG. 21B)).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the controller in Rodenas’s printing apparatus to form the LC/LM pattern with more passes than forming the K/C/M/Y pattern as disclosed by Ogasahara et al. to gain printing quality.
3.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenas et al. (US 2006/0087528) in view of Arimori et al. (US 2016/0059601).
Rodenas et al. discloses the claim invention as discussed above, but is silent wherein when printing the test pattern by a relative movement between the printing head and the printing medium, the control unit causes a velocity of the relative movement to be the same as a velocity of the relative movement when performing normal printing.
Arimori et al. discloses a printing apparatus comprising an inkjet printhead printing on a medium by a relative movement between the printhead and the printing medium, and a control unit causes a velocity of the relative movement to print a test pattern to be the same as a velocity of the relative movement when performing normal printing (paragraph [0011]: The printhead moves in different speed modes. In each speed mode, the printhead performs normal printing and also for printing a test pattern). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the controller in Rodenas’s printing apparatus to perform the printing of the test pattern in the scan speed same as that for normal printing to obtain a correction value that corresponds to a normal printing operation as taught by Arimori et al. (paragraph [0011]).
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853